Title: From Benjamin Franklin to William Carmichael, 31 March[–7 April 1780]
From: Franklin, Benjamin
To: Carmichael, William


Dear sir,
Passy, March. 31st.[–April 7] 1780.
I received by M. Gerard your kind Letter written at Philadelphia. His safe Return has given me great pleasure.
As soon as I received yours of Jan 25 from Cadix, I order’d a Credit of 1000 Louis d’ors to be Lodg’d for Mr. Jay and you, by Mr. Grand with his Banker at Madrid. He wrote by the next post. It does not appear by yours of March 13, that you had then been acquainted with this, or received my Letter. This Surprized me, and I enquired of Mr. Grand about it, who tells me that a Letter from his correspondent of march 12. mentions the Receipit of the Order; and he supposes that Mr D’yranda would soon find you out.

The Ms. De Lafayette is gone again to America. He took leave at Court in his American Uniform. He carries with him a warm heart for our Cause and Country. Dr. Bancroft is just returned here from L’Orient, Where he has been to assist in getting one of our Frigates out, the alliance. He will probably write to you by next post.
I thank you for your Intelligence of the state of affairs at home, and for the Extracts of Mr. Lee’s Philippics against me. Such they were intended. But when I consider him as the most malicious Enemy I ever had (tho’ without the smallest Cause) that he Shews so clearly his abundant Desire to accuse and diffame me, and that all his Charges are so frivolous, so ill founded, and amount to so little. I esteem them rather as Panegyrics upon me and Satyrs against himself.
I am glad to understand by yours of Feb. 19 and Mar 13. that you had met with so agreable reception at madrid. The more so as I once imagined that the long Delay of that Court in acceding to The Treaty had a dubious Appearance. Here I have every Proof of the utmost Cordiality, and the sincerest Good will to us, and our Cause. It is true I do not obtain all I have been directed to ask for. The Committee of Commerce sent me over an Invoice of Goods amounting I guess to more than twelve Millions of Livres. I have been obliged to abridge it greatly, the Sum granted me not sufficing. I Send however some of the most necessary articles, viz 15,000 compleat Dresses for Soldiers 15000 new fusils, and 1000 Barrels of Gun powder. If Mr. Jay can obtain a Sum from Spain it may help to Supply the Defficiency. You have reason, as you say, to pity my Situation. Too much is expected from me, and not only the Congress draw upon me often unexpectedly for large Sums, but all the agents of the Committee of Commerce in Europe and America, think they may do the same when pinch’d alledging that it is necessary to The Credit of the Congress, that their particular Credit should be supported. From the Desire here of carrying on the War without levying new taxes, and the Extraordinary Expence of the Navy, so much money cannot be spared to us as is imagined in America, but essential aid will be given us this Campaign either by an actual Junction of force or Concert of Operations in the United States, or by a powerful Diversion in the West Indies, a very considerable armament of Ships and Troops being on the point of departure for those Countries.
Mr. Adams is at Paris, with Mr. Dana. We live upon good Terms with each other, but he has never communicated anything of his Business to me, and I have made no Enquiries of him, nor have I any Letter from Congress explaining it, so that I am in utter Ignorance. Indeed the Congress seem very backward in writing to me. I have no answer to a Long Letter I wrote by the Chevalier de la Luzerne, nor even an Acknowledgement that it came to hand; Pray can you tell me the reason?
Friday April 7 Having met with some Interruption I did not finish my Letter in time to go by the last Post. Mr. Grand has Since read me part of a Letter from Mr. Le Marquis d’Yranda in which he mentions his having seen you; and his Willingness to serve Mr. Jay and you, but that you appear’d somewhat reserved. We concluded that you had not received M. Grand’s Letter which went at the Same time with mine (of which Latter I inclose copies) because he had acquainted you with his having recommended you to The Marquis, and had given you Such a Character of him as would have induced you to have conversed freely with him. We could not imagine how these Letters could miscarry: But since Mr. Grand left me, I have Thought that you may possibly have forgotten that you advised me to direct for you under the name of Mr. Clement, to be left at the Post office, and perhaps you have not asked there for a Letter so address’d. I am concerned lest your not receiving the Credit contained, might have incommoded you.
I did not imagine Mr. Jay would have Staid so long at Cadiz, or I should have written to him there. After some Doubts about the manner of our future Corresponding, I am inclined to Think the best way will be to convey our Dispatches with those of the respective Courts, the fidelity and honour of the People managing the Post Offices not being so much to be rely’d on, and we shall probably have no Secrets that our friends may not safely be acquainted with, and not proper to be known by others. M. De Vergennes informed me the other Day, that Mr. Jay was on his Way to Madrid and I therefore now write to him there. I wish it had so happen’d that he had first called at Paris, and if he could spare you a few Weeks to take a Trip hither, to visit your old friends, it would besides the Pleasure of seeing you be a great Satisfaction to me, who am at present very ignorant of the true State of America, and I am persuaded such an Interview between us would be useful in many respects.
Dr. Bancroft yesterday read me a Letter he had received from you, in which you express your surprize at not having heard from me. You will now find that I had written by the very first Opportunity after the Receipt of yours from Cadiz. He will write you by next Tuesday’s post.
Messrs. Lee and Izard are gone to L’orient in order to embark in the alliance together, but they did not Travel together from hence. No Soul regrets their Departure: They separately came to take leave of me very respectfully offering their services to carry any Dispatches &c. We parted civilly, for I never acquainted them that I know of their writing against me to Congress. But I did not give them the Trouble of my Dispatches. Since Mr. Lee’s being at l’orient he has written to Mr. Grand requesting a certificate from him in Contradiction to some thing you had said of him in a Paper delivered to Congress. I suppose Mr. Grand will explain this to you. There has been a fracas between our friends Sir Geo. Grand & Mr. Dumas, in which both have been to blame, and each ought to forgive the other. It relates to a Letter from Dumas to you which had been intercepted. I suppose he will acquaint you with the affair, and if you should not fully understand it from his acct. I can give the Explanation.
I retain my health a merveille; but what with Bills of Exchange, Cruizing Ships, supplies &c.— besides the proper Business of my Station, I find I have too much to do. Your friend Billy (who presents his Respects) is a great help to me or I could not possibly go through with it.
With sincere Esteem and affection I am, Dear Sir Your most obedient and most humble servant.
William Carmichael Esqe.